Detailed Action

Response to Arguments

Applicant’s arguments with respect to claim(s) 15 and 22 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 15-30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 15, the claim recites in lines 7-8 “the leading end having”. The claim previously recite that the first surface and the second surface have a leading end. This limitation means that there are two leading ends which are the leading end of the first surface and the leading end of the second surface. It is unclear if the leading a leading end, the leading end having a first surface and a second surface, the first surface and second surface together forming a first insertion piece and a second insertion piece”.
Also, the claim recites in lines 8-9 “and the second insertion being separated”. The word “the” in front of the limitation(s) “second insertion” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “and the second insertion piece being separated”.
Furthermore, the claim recites in line 22 “within the slot where the second terminal is provided” and in line 23 “within the slot where the fourth terminal is provided”. The word “the” in front of the limitation(s) “the slot where the second terminal is provided” and “the slot where the fourth terminal is provided” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. The claim only defines a slot to receive the first and second insertion pieces. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. 

In regards to claim 22, the claim has the same issues described for claim 1 above. For this reason, the claim is indefinite.
Also, the claim recites in line 16 “each of the two of more pair of terminals”. The word “the” in front of the limitation(s) “two of more pair of terminals” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “first pair of terminals”.

In regards to claim(s) 16-21 and 29, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 15.

In regards to claim(s) 23-28 and 30, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 22.

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 15-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furui et al. (US-9,537,335) in view of Bailey et al. (US-6,731,201), Chung (US-2017/0208669) and MacDougall et al. (US-9,318,856).

In regards to claim 15, Furui teaches a working machine comprising a motor, an outer surface and a communication adapter that can be detachably connected to the working machine [fig. 1C elements 32 (working machine with a motor and outer surface) and 70 (communication adapter)].
Furui does not teach that the working machine comprises an adapter housing portion having an opening provided on the outer surface and being configured to accommodate the communication adapter.
On the other hand, Bailey teaches that a device comprising a detachable communication adapter can comprise an adapter housing portion having an opening provided on the outer surface and being configured to accommodate the communication adapter that is detachable through the opening [fig. 2  elements 230 (adapter housing portion) and 300 (communication adapter), abstract L. 1-2].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Bailey’s teachings of having an adapter housing portion in the working machine taught by Furui because it will permit the working machine to protect the adapter with its housing and also accommodate the adapter without a change of the outer surface of the working machine.
The combination of Furui and Bailey further teaches that the working machine and the adapter each comprise a connector in order to permit connection with each 
On the other hand, Chung teaches connectors to permit connection between a device and a communication adapter [fig. 1-2]. Chung further teaches that the communication adapter comprises a module substrate having a leading, the leading end having a first and a second surface, and the first and second surfaces together forming a first and a second insertion pieces [fig. 7 element 410, fig. 8]. Also, Chung teaches that the first and second insertion pieces are separated away from each other [fig. 7 element 410, fig. 8, par. 0106]. Furthermore, Chung teaches that the first insertion piece includes a first contact on the first surface and the second insertion piece including a third contact on the first surface [fig. 8 elements 4111 and 4114, par. 0125-0127]. Chung further teaches that the device comprises a connector to receive the contacts of the first surfaces [fig. 2 element 311, par. 0066, par. 0067]. This teaching means that a connector is provided in the adapter housing portion and configured to attach to the communication adapter, the connector including a connector housing a first terminal and a third terminal. Also, this teaching means that the connector housing includes a slot to receive the first insertion piece and the second insertion piece, that the first terminal is configured to be electrically coupled to the first contact and that the third terminal is configured to be electrically coupled to the third contact.

The combination of Furui, Bailey and Chung does not teach that the first insertion piece comprises a second contact on the second surface and that the second insertion piece comprises a fourth contact on the second surface. Chung also does not teach that the connector comprises a second terminal that is configured to electrically couple to the second contact and a fourth terminal that is configured to electrically couple to the fourth contact.
On the other hand, MacDougall teaches that insertion pieces can have contacts on the second surface one for each contact on the first surface [fig 15 elements 15115 and 1525, fig. 5D, col. 5 L. 31-33, col. 6 L. 4-6]. Also, MacDougall teaches that the connector includes a first plurality of terminals each configured to electrically couple to one of the contacts on the first surface and a second plurality of terminals each configured to electrically couple to one of the contacts on the second surface [fig. 2, fig. 3, fig. 8B elements 251 and 252].   
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use MacDougall’s teachings of including contacts on the second surface of the insertion pieces and terminals to electrically couple to the contacts on the second surface in the connectors taught by the combination because 
The combination of Furui, Bailey, Chung and MacDougall teaches that the leading end comprises a first and a second insertion pieces [see Chung fig. 7 and 8] and that contacts can be provided on the second surface of the insertion pieces one for each contact on the first surface [see MacDougall fig 15 elements 15115 and 1525, fig. 5D, col. 5 L. 31-33, col. 6 L. 4-6]. These teachings means that first insertion piece includes a second contact on the second surface and that the second insertion piece includes a fourth contact on the second surface. Furthermore, the combination teaches that the connector includes terminals to electrically couple to each of the contacts of the insertion pieces [see MacDougall fig. 2, fig. 3, fig. 8B elements 251 and 252]. This teaching means that the connector includes a second terminal configured to electrically couple to the second contact and a fourth terminal configured to electrically couple to the fourth contact. The combination further teaches that the first terminal is provided in a space within a slot where the second terminal is provided and the third terminal is provided in a space within a slot where the fourth terminal is provided [see MacDougall fig. 2 and 3 elements 2514 and 2524, fig. 8B]. Also, the combination teaches that the first terminal and the second terminal are aligned in a direction orthogonal to the module substrate and arranged such that the module substrate is arranged therebetween, and that the third terminal and the fourth terminal being aligned in the direction orthogonal to the module substrate and arranged such that the module substrate is arranged therebetween [fig. 3 elements 2514 and 2524 and 8B]. Furthermore, the combination teaches that the working machine comprises a controller electrically coupled to the 

In regards to claims 16, 17 and 29, the combination Furui, Bailey, Chung and MacDougall, as applied in claim 15 above, further teaches that the adapter’s connector comprises a partition to separate each insertion piece and that the connector is built so the terminals electrically couple to the contacts [see Chung fig. 8 element 4116, see MacDougall fig. 8B]. The combination does not explicitly recite that the working machine connector includes a partition wall that separates the slot into a first space having the first and second terminals and a second space having the third and fourth terminals. However, one of ordinary skill in the art, before the effective filling date of the claimed invention, would have modified the connector of the working machine to include a partition wall corresponding to the partition of the adapter’s connector because this will permit the user to make sure that the connectors are connected correctly and not backwards similarly to when a RAM memory is replaced in a computer.  

In regards to claim 18, the combination of Furui, Bailey, Chung and MacDougall, as applied in claim 15 above, further teaches that the first terminal is configured to be brought in contact with the first contact in response to the communication adapter accommodated in the adapter housing portion, that -3-Application No. 16/819,678the second terminal is configured to be brought in contact with the second contact in response to 

In regards to claim 19, the combination of Furui, Bailey, Chung and MacDougall, as applied in claim 15 above, further teaches that the first terminal and the second terminal are configured to be closer to each other in response to the communication adapter not being accommodated in the adapter housing portion, and that the third terminal and the fourth terminal are configured to be closer to each other in response to the communication adapter not being accommodated in the adapter housing portion [see MacDougall comparing figs. 2 and 3 elements 2514 and 2524]. 

In regards to claim 20, the combination of Furui, Bailey, Chung and MacDougall, as applied in claim 15 above, further teaches that the connector housing includes a first opening, wherein the first opening is an insertion opening for the communication adapter [see MacDougall fig. 8A element 232]. The combination also teaches that the connector housing comprises a second opening, wherein the second opening faces the first opening, and wherein the connector includes a bottom sealing plate configured to seal the second opening [see MacDougall fig. 8A rear part of element 231 (second opening) and element 23 at the top of the page (sealing plate)].  


In regards to claim 21, the combination of Furui, Bailey, Chung and MacDougall, as applied in claim 20 above, further teaches the terminals are connected to leads and that the sealing place comprises notches to couple the leads with the terminals [see MacDougall fig. 8A element 23 at the top of the page, fig. 8C]. These teachings mean that a fist lead is coupled to the first terminal; a second lead is coupled to the second terminal; -4-Application No. 16/819,678 a third lead is coupled to the third terminal, and a fourth lead is coupled to the fourth terminal, and that the bottom sealing plate includes a first notch, a second notch, a third notch, and a fourth notch, wherein the fist lead is inserted to the first notch, the second lead is inserted to the second notch, the third lead is inserted to the third notch, and the fourth lead is inserted to the fourth notch.

In regards to claim 22, the combination of Furui, Bailey, Chung and MacDougall, as shown in claim 15 above, teaches the claimed limitations. Therefore, the combination also teaches the claimed communication adapter attachment device.

In regards to claims 23, 24 and 30, the combination of Furui, Bailey, Chung and MacDougall, as shown in claims 16, 17 and 29 above, teaches the claimed limitations.
In regards to claim 25, the combination of Furui, Bailey, Chung and MacDougall, as shown in claim 18 above, teaches the claimed limitations.

In regards to claim 26, the combination of Furui, Bailey, Chung and MacDougall, as shown in claim 19 above, teaches the claimed limitations.

In regards to claim 27, the combination of Furui, Bailey, Chung and MacDougall, as shown in claim 20 above, teaches the claimed limitations.

In regards to claim 28, the combination of Furui, Bailey, Chung and MacDougall, as shown in claim 21 above, teaches the claimed limitations.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685